Citation Nr: 1444749	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-25 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for numbness of the hips and knees.  


REPRESENTATION

Appellant represented by:	Penelope Gronbeck


ATTORNEY FOR THE BOARD

Steven Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to April 1988 and February 1991 to March 1991.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Waco, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to afford the Veteran a videoconference hearing before the Board.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.700, 20.703 (2013).  In a VA Form 9, received in September 2013, the Veteran requested a BVA hearing by live videoconference.  Because such hearings before the Board are scheduled by the RO, a remand is required in this case.  38 C.F.R. § 20.704 (2013).
 
Accordingly, the case is REMANDED for the following action:

Ensure that the Veteran is scheduled for a videoconference Board hearing in accordance with the docket number of her appeal.  Notify the Veteran and her attorney, in writing, as to the date, time, and location of the hearing, and place a copy of the notification letter in the claims folder.  After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, return the claims file to the Board in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



